Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/26/22 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23, 25-27, 33-34, 37-39, 42, 44-46 and 48-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 21, 23, 25-27, 33-34, 37-39, 42, 44-46 and 48-53 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 21, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of a human being(s) performing
a method comprising:
	obtaining glucose traces of a user over a first duration of time […];
	accessing […] the glucose traces of the user…and glucose traces obtained from healthy users;
	identifying, via a first […] analysis of the glucose traces of the user and…from healthy users […] one or more characteristic signatures…healthy users;
	determining […] based on the one or more characteristic signatures….a regimen…diabetes;
	displaying […] a first output indicating the regimen;
	obtaining […] additional glucose traces…started;
	accessing the additional glucose traces of the user […]
	determining whether the one or more characteristic signatures are still present…based on a second […] analysis of the additional glucose traces […];
	generating […] based on whether the one or more characteristic signatures are present…a second output […] wherein the second output indicates success of the regimen…traces; and
	displaying the second output […].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computing device/environment, display, user interface, sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computing device/environment, display, user interface, sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2 in Applicant’s specification and text regarding same.
Furthermore, to the extent that Applicant claims require certain drugs to be administered to a human being those limitations do not constitute a “method of treatment” for purposes of the Mayo test to the extent that the limitations lack any specificity and, thereby, are not “directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.”  Vanda, slip. op., page 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25-27, 33-34, 37-38, 42, 44-46, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140039383 A1 by Dobbles et al (“Dobbles”), in view of PGPUB US 20110245634 A1 by Ray et al (“Ray”).
In regard to Claim 21, Dobbles teaches a method comprising:
obtaining…monitor;
accessing…the first duration of time […];
(see, e.g., F13, 202);
[…]
determining, via the computing environment, based on [a comparison with a target range], a regimen that includes a medicament to be ingested by the user for treatment of diabetes;
(see, e.g., F13, 204; see, e.g., see, e.g., p157 in regard to oral insulin (“medicament ingested by the user”)); 
displaying…regimen;
(see, e.g., F13, 206);

obtaining…additional glucose traces of the user over a second duration of time after the user has started the regimen;
 (see, e.g., Figure 13, 202; see, e.g., paragraph 240 in regard to receiving glucose concentration data; see, e.g., F13, 208 in regard to “after the user has started the regimen”);
accessing the additional glucose traces…environment;
determining whether [the additional glucose traces are within the target range] based on a second computational analysis…environment;
(see, e.g., Figure 13, selection 204 and paragraph 241; see, e.g., paragraph 239 regarding “delivery is calculated to maintain the host substantially at and/or within a target range”);
[…]
	generating…based on whether the [glucose trace is within the target range], a second output for display…wherein the second output indicates success…in response to [the glucose trace being within the target range], and wherein the second output indicates an adjustment to the regimen in response to [the glucose trace not being within the target range]; and
	displaying…environment
	(see, e.g., Figure 13, selection 206 in regard to “generating an output”; see, e.g., p239  in regard to adjusting the medicament level based on whether or not the glucose level is within the target range).
	

Furthermore, while Dobbles teaches comparing glucose traces to a target range it may not teach the remaining claimed limitations, however, in an analogous reference, Ray teaches 
accessing […] glucose traces obtained from healthy users;
(see, e.g., p129-130);
identifying…characteristic signatures…healthy users;
(see, e.g., F22A and F22B; and, e.g., p129-141 in regard to comparing curves (“characteristic signatures”) based on blood glucose levels (“glucose traces”) of a variety of healthy and less healthy patients in order to identify patients at high risk of disease related complications);
determining, based on the one or more characteristic signatures, a regimen that includes a medicament […] for treatment of diabetes;
(see, e.g., p130 in regard to determining a treatment regimen based on a comparison of patient data);
determining whether […] one or more characteristics signatures are present in […] glucose traces;
(see, e.g., F22A and F22B; and, e.g., p129-141)

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have incorporated the teachings of Ray into the method taught by the otherwise cited prior art, in order to recommend appropriate treatment levels of the medicament for the subject based on comparing the user’s glucose excursion area curves to those of healthier individuals in order to judge success/failure of a treatment regimen (instead of comparing the subject’s glucose levels to a target range), in order to better provide alerts/warnings to the patient based on that comparison.
In regard to Claims 23 and 26-27 see rejection of Claim 21.  Also see, e.g., Dobbles at, e.g., p125 and 127 in regard to sensing levels of insulin.
In regard to Claims 25 and 42, see rejection of Claim 21.
In regard to Claims 33-34 and 37, Dobbles teaches receiving monitoring various other data about the user (see, e.g., paragraph 240), including exercise/activity data, auxiliary analyte data, meal data, that is received from a diary or log.
In regard to Claim 38, Dobbles teaches these limitations.  See e.g., paragraph 239.
In regard to Claim 43, Dobbles teaches these limitations.  See e.g., paragraph 162.
In regard to Claim 44, Dobbles teaches these limitations.  See e.g., paragraph 157.
In regard to Claims 45-46, Dobbles teaches these limitations.  See e.g., paragraph 254.
In regard to Claim 48, Ray teaches these limitations.  See e.g., F22A and 22B.
In regard to Claim 49-50, Dobbles teaches these limitations.  See e.g., paragraph 241.
In regard to Claim 51, Dobbles teaches these limitations.  See e.g., F13, 208.
In regard to Claim 52, Dobbles teaches these limitations.  See e.g., p18.
In regard to Claim 53, Dobbles teaches these limitations.  See, e.g., p239 in regard to making numerical comparisons to target ranges in order to infer/deduce the subject’s condition.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbles, in view of Ray, further in view of PGPUB US 20170242975 A1 by Kahlbaugh (“Kahlbaugh”).
In regard to Claim 39, the otherwise cited prior art teaching the other limitations, Kahlbaugh teaches logging data to a remote server (see, e.g., paragraph 80).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Kahlbaugh to the method taught by the otherwise cited prior art, by logging data regarding the medicament regimens that a subject was receiving as well as demographic data regarding the subject to a remote/cloud server, in order to allow for later review of that data.

Response to Arguments
	Applicant argues on pages 12-13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    188
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    628
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant cites features here which were not identified in the 101 rejection as being part of the abstract idea (e.g., computing and sensing devices).  And to the extent that Applicant claims collecting data (e.g., glucose traces), analyzing that data (e.g., determine characteristic signatures, evaluating additional glucose traces to see if the signatures are still present), and providing an output based on that analysis (e.g., generating an output for display) and such subject matter has been held by the CAFC to be patent ineligible as a process that a human being can perform mentally in decisions such as, e.g., Electric Power Group.

	Applicant argues on pages 13-14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    305
    610
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    160
    613
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  There is no requirement in the MPEP or otherwise that the Examiner cite a specific sub-grouping of “method of organizing human activity” in the 101 rejection in order for that rejection to be prima facie.  Furthermore, the rejection identifies “the judicial exception by referring to what is recited” by identifying the limitations that constitute the abstract idea, as well as “explain[s] why it is considered an exception” by stating that human being can perform the abstract idea as a method of organizing human activity.  Applicant further argues on pages 14-15 that it has not claimed a method of training/teaching human subjects, however, Applicant’s specification is replete with statements by the Applicant that its invention is intended to be used to educate the user how to better control his/her diabetes.
	Applicant argues on pages 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    523
    615
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  “Practical application” in and of itself is not one of the prongs of the two-part Mayo test and is, instead, a burden placed on the Examiner in making a 101 rejection under the test.  The Examiner met that burden by citing in the rejection to numerous examples as to why Applicant does not claim a “practical application”, all of which examples are derived from case law.  Applicant, however, cites no legal authority as to why it allegedly claims a “practical application” and there is, thereby, no way to respond to Applicant’s argument.  Furthermore, to the extent that Applicant appears to be arguing that its invention has “utility” (as in, it is useful) that is a separate burden under 35 USC 101 from subject matter eligibility.  See MPEP 2104(III) and (IV).
	Applicant argues on pages 18 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    527
    638
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive.  The CAFC did not hold in Electric Power Group that claiming an abstract idea with particularity renders patent eligible subject matter under the two-part Mayo test.  And the Courts decision subsequent to Alice evidence this. See, e.g., the eleven-step method claim invalidated by the CAFC in Ultramercial as being abstract.
	Applicant argues on pages 20-21 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    198
    608
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    336
    601
    media_image8.png
    Greyscale

Applicant’s argument is not persuasive.  The rejection states with precision which limitations (“a computing device, display, sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps”) are considered to be elements claimed in addition to the abstract idea.  Furthermore, the rejection cites to Applicant’s Figure 2 as evidence that these additional elements are generic, well-known, and conventional, because Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  Figure 2 and its accompanying textual description in paragraphs 187-188 are the main disclosure in Applicant’s specification in regard to how to make and/or use Applicant’s claimed computing devices.  Such a cursory disclosure could not possibly be enabling unless it was already generic, well-known, and conventional to use these devices.
	Applicant further argues in regard to the rejections made under 35 USC 101 on pages 21-22 that it is unconventional to combine Applicant’s claimed abstract idea with the computing and sensing elements that Applicant claims in addition to the abstract idea, because Applicant allegedly ostensibly claims a novel and/or un-obvious abstract idea in terms of its specific algorithm for collecting data, analyzing that data, and providing an output based on that analysis and/or for its specific method of organizing human activity.  Applicant mis-analyzes the application of the second prong of the Mayo test, however, in terms of embodying an ostensibly novel and/or un-obvious abstract idea via generic, well-known, and conventional technologies does not necessarily render patent eligible subject matter.  See, e.g., the issued patents (i.e., ostensibly novel and/or un-obvious subject matter) that have been invalidated in, e.g., Alice, Electric Power Group, Ultramercial, etc.
	Applicant’s arguments concerning the art rejections are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715